Citation Nr: 1201370	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for service-connected postoperative right knee meniscectomy.  

2.  Entitlement to a disability rating higher than 10 percent for service-connected right knee degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision (issued in December 2007) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the instant case has been completed.  

2.  The preponderance of the evidence shows that the Veteran's service-connected right knee disabilities, inclusive of postoperative meniscectomy and degenerative arthritis, is manifested by subjective complaints of pain, locking, clicking, giving out, weakness and instability, which increase in severity with increased activity and weather changes.  There is no objective evidence of effusion in the joint or instability in the right knee, as the Veteran's knee has been consistently described as stable to varus and valgus stress, although such testing results in pain.  The Veteran has variously demonstrated extension to zero and 10 degrees, while he has also variously demonstrated flexion to 100, 112, and 150 degrees.  The objective evidence of record also shows intermittent complaints of painful motion, but there is no lay or medical evidence of additional limitation of motion after repetition.  Additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher than 10 percent for service-connected postoperative right knee meniscectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5259 (2011).

2.  The schedular criteria for a disability rating higher than 10 percent for service-connected right knee degenerative arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

3.  The schedular criteria for separate 10 percent disability rating, but no higher, for instability of the right knee has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2007 letter, sent prior to initial unfavorable AOJ decision issued in December 2007, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the October 2007 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with VA examinations in October 2007 and May 2011.  At the November 2011 hearing, the Veteran's representative seemed to suggest that the May 2011 VA examination was inadequate because the VA examiner did not note many of the symptoms that the Veteran testified that he was experiencing at the time of the hearing.  However, the Board finds that the May 2011 was adequate to evaluate the Veteran's service-connected right knee disabilities because the examination was conducted to document the symptoms and findings reported by the Veteran and observed by the examiner at the time of the examination.  The VA examiner could not be reasonably expected to report any symptoms or findings not reported or observed at the time of the examination, particularly given the Veteran's report that his symptoms increase in severity based upon changes in the weather.  Any such increased symptomatology reported by the Veteran will be properly considered by the Board in rendering the decision herein but does not render the May 2011 VA examination inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Entitlement to service connection for postoperative residuals of a right knee medial meniscus tear, status post medial meniscectomy, was established in August 1985, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259, effective May 7, 1985.  

In November 1996, the RO increased the Veteran's disability rating to 20 percent under DC 5299-5257, effective July 17, 1995.  At that time, the RO noted that the evidence of record contained lay evidence of constant knee pain, swelling, locking, and instability, as well as medical evidence of crepitus, pain with palpation, hypermobile patella, and mild laxity to varus and valgus stress.  See November 1996 rating decision.  

The Veteran attempted to obtain a higher disability rating for his service-connected right knee disability on several occasions; however, on each occasion, the RO determined that the Veteran's right knee disability did not warrant a rating higher than 20 percent.  See rating decisions dated March, April, and November 1998.  

The current appeal arises from an informal increased rating claim submitted by the Veteran in October 2007, wherein the Veteran asserted that his right knee was getting worse, as he was having difficulty putting pressure on his knee while standing and difficulty bending his knee.  

The RO denied the Veteran's increased rating claim in a November 2007 rating decision (issued in December 2007) by continuing the 20 percent rating assigned to his service-connected right knee disability.  The Veteran submitted a timely notice of disagreement and substantive appeal as to the increased rating claim and the issue was certified to the Board for adjudication.  

Prior to certification, however, the RO issued a supplemental statement of the case (SSOC) wherein the Veteran was notified that his right knee disability was now being evaluated as two separate conditions.  See June 2011 SSOC.  Indeed, the June 2011 SSOC reflects that the Veteran's right knee disability was re-characterized as postoperative meniscectomy, rated as 10 percent disabling under DC 5259, and right knee degenerative arthritis, rated as 10 percent disabling under DC 5010-5260, both effective from September 27, 2007.  Despite the re-characterization of the Veteran's service-connected right knee disability as two separate conditions, the RO informed the Veteran that his combined disability rating remained 20 percent disabling.  See June 2011 SSOC.  

Accordingly, the Board will proceed to determine if the Veteran's service-connected right knee postoperative meniscectomy and degenerative arthritis disabilities warrant disability ratings higher than 10 percent.  

As noted, the Veteran's service-connected right knee postoperative meniscectomy is rated 10 percent disabling under DC 5259, which provides that a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.  Under DC 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

As noted, the Veteran's service-connected right knee degenerative arthritis is rated 10 percent disabling under DC 5010-5260.  Traumatic arthritis is evaluated under DC 5010; however, the evidence, as discussed below, shows that the Veteran's service-connected right knee disabilities are manifested by degenerative arthritic changes.  See VA examination reports dated October 2007 and May 2011.  In this respect, Diagnostic Code 5010 directs the raters to evaluate the disability under the Diagnostic Code for Degenerative Arthritis.  

Under DC 5003, degenerative arthritis substantiated by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the knee is rated under DCs 5260 and 5261.  Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.  

The pertinent evidence of record includes VA examination reports dated October 2007 and May 2011, VA outpatient treatment records dated from 2007 to 2011, the Veteran's lay statements submitted in support of his claim, and the Veteran's testimony at the November 2011 video conference hearing.  

The preponderance of the evidence reflects that the Veteran's service-connected right knee disabilities are manifested by subjective complaints of pain, locking, clicking, giving out, weakness and instability, which increase in severity with weather changes, such as cold weather and rain.  See VA examination reports dated October 2007 and May 2011; VA outpatient treatment records dated from 2007 to 2011; November 2011 video conference hearing transcript.  

The evidence shows that the Veteran wears a brace on his right knee, which he reports that he wears constantly to prevent from falling.  See Id.  In this regard, the Veteran testified that, over a 30 day period, his knee gives out two to three days.  He also testified that he will fall if he takes the brace off and that he has, in fact, fallen because of his knee giving out.  See November 2011 video conference hearing; October 2007 VA examination report; March 2008 VA outpatient treatment record.  

The objective evidence of record does not contain any evidence of effusion, erythema, or increased temperature; however, there is objective evidence of tenderness to palpation in the medial and lateral aspect of the knee.  See VA examination reports dated October 2007 and May 2011; VA outpatient treatment records dated March 2008, January and June 2009, and January 2010.  

Despite the Veteran's lay assertions of instability and giving out, objective medical evaluations of the Veteran's right knee reveal that his knee is stable to varus and valgus stress, although such testing results in pain.  See VA examination reports dated October 2007 and May 2011; March 2008 VA outpatient treatment record.  

The evidence of record contains varying information regarding the Veteran's right knee range of motion.  At the October 2007 VA examination, the Veteran demonstrated full range of motion from zero to 150 degrees, although there was evidence of pain at the extremes of extension and flexion.  In March 2008, the Veteran was only able to demonstrate flexion to 100 degrees and extension to 10 degrees.  See March 2008 VA outpatient treatment record.  At the May 2011 VA examination, the Veteran demonstrated normal extension to zero degrees and flexion to 112 degrees, without any objective evidence of pain or additional limitation of motion after repetition.  

Radiological studies reveal degenerative changes in the right knee variously reported as tricompartment osteoarthritis and minimal degenerative changes in the medical knee and superior margin of the patella.  See VA examination reports dated October 2007 and May 2011.  

Turning to the merits of the increased rating claim, the Board notes that there is evidence showing that the Veteran previously underwent a medial meniscectomy to repair a torn medial meniscus.  As a result, a 10 percent rating was assigned under DC 5259 for symptomatic removal of the semilunar cartilage.  As noted above, 10 percent is the highest rating available under DC 5259.  Nevertheless, in an effort to afford the Veteran the highest possible disability rating, the Board has considered his service-connected right knee postoperative meniscectomy under the criteria of DC 5258.  In this context, the evidence shows the Veteran has reported experiencing locking and pain in his right knee joint; however, there is no competent lay or medical evidence of record which shows effusion into the joint.  See VA examination reports dated October 2007 and May 2011; March 2008 VA outpatient treatment record.  Therefore, DC 5258 does not assist the Veteran in obtaining a higher disability rating.  

In evaluating the Veteran's service-connected right knee degenerative arthritis disability, the Board notes that this disability is currently rated 10 percent disabling under DC 5010-5260 based upon evidence showing arthritis was manifested by limited, painful motion not otherwise compensable under the range of motion codes.  See June 2011 SSOC.  However, the evidence shows that the Veteran demonstrated limited range of motion in extension to 10 degrees in March 2008 and, thus, the 10 percent rating, but not more, is warranted for limitation of extension under DC 5261, as opposed to limited, painful motion under DC 5010-5260.  

In evaluating the Veteran's increased rating claim, the Board notes that VA General Counsel has advised that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic codes 5003 and 5257.  See VAOPGCPREC 28-97.  Under DC 5257, recurrent subluxation or lateral instability warrant a 10 percent rating, if slight; a 20 percent rating, if moderate; and a 30 percent rating, if severe.  

As noted above, the evidentiary record contains subjective complaints of instability and giving out, as the Veteran has consistently reported feeling that his knee gives out and that he constantly wears a brace in order to prevent falling.  As also noted, the Veteran's subjective complaints of instability have not been confirmed by any objective evaluation or examination.  Nevertheless, the Veteran is competent to provide evidence regarding symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board also finds probative that the Veteran has repeatedly reported that his right knee gives out while seeking medical treatment.  See VA examination reports dated October 2007 and May 2011; March 2008 VA outpatient treatment record; see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Therefore, the Board finds there is competent and credible lay evidence of instability in the right knee, which is sufficient to establish a finding of slight instability in the Veteran's right knee and warrants a separate 10 percent rating under DC 5257.  The Board acknowledges the assertion made by the Veteran's representative at the November 2011 hearing that the evidence supports a finding of severe, recurrent subluxation and lateral instability; however, as noted, the Veteran's lay assertions of instability and subluxation have not been confirmed or supported by objective medical evidence or findings, such as instability or laxity to varus or valgus stress testing.  Therefore, the Board finds that the preponderance of the evidence more nearly approximates a finding of no more than slight instability in the right knee, as opposed to moderate or severe recurrent subluxation or lateral instability.  

The Board has considered whether higher disability ratings may be granted based upon the other potentially applicable diagnostic codes which rate knee disabilities.  However, the preponderance of the evidence does not contain any evidence or indication that the Veteran's service-connected right knee postoperative meniscectomy or degenerative arthritis disabilities are manifested by ankylosis, impairment of the tibia or fibula, or genu recurvatum.  Therefore, DCs 5256, 5262, and 5263 do not assist the Veteran in obtaining higher disability ratings.  

The Board has also considered the Veteran's service-connected right knee disabilities under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In this context, the May 2011 VA examination report reflects that the Veteran reported experiencing flare-ups of pain with increased activity and cold or moist weather.  Despite the Veteran's reported flare-ups of pain, the May 2011 VA examiner noted that there was no objective evidence of pain while the Veteran demonstrated range of motion or any additional limitation of motion on repetitive use.  The May 2011 VA examiner also noted that, while the Veteran experiences right knee pain, he is able to continue working as a bus driver and is able to perform his daily activities.  Therefore, the Board finds that any additional functional limitation due to pain is contemplated by the 10 percent ratings assigned for right knee postoperative meniscectomy, degenerative arthritis manifested by limited motion, and slight instability.  Accordingly, an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's service-connected right knee disabilities, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of pain, limited range of motion, weakness, and instability are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's service-connected right knee disabilities during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran has consistently reported wearing his brace constantly, including when he works.  At the November 2011 hearing, the Veteran testified that his job as a bus driver requires that he use his right leg constantly, which produces severe pain and has resulted in six episodes wherein he was unable to work.  See also October 2007 VA examination report.  Despite the foregoing evidence, the preponderance of the evidence shows the Veteran has maintained full-time employment throughout this appeal.  Therefore, while the Veteran's painful right knee has had some effect on his employability, this is contemplated by the disability ratings currently assigned to his service-connected right knee disabilities.  As such, the evidence does not show that the Veteran was unemployable due to service-connected disability, and further discussion of a TDIU is not necessary.  

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 10 percent for service-connected right knee postoperative meniscectomy and degenerative arthritis.  However, the preponderance of the evidence supports a finding that the Veteran's service-connected right knee warrants a separate 10 percent disability rating, but no higher, based upon slight instability.  The lay and medical evidence of record has been consistent throughout the pendency of this appeal with respect to the severity of the Veteran's service-connected right knee disabilities and, thus, staged rating are not warranted.  In making this determination, all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

A disability rating higher than 10 percent for service-connected right knee postoperative meniscectomy is not warranted. 

A disability rating higher than 10 percent for service-connected right knee degenerative arthritis is not warranted.  

A separate 10 percent disability rating for slight instability of the right knee, is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


